Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00326-CR

                                        IN RE Ricardo LAWSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: May 14, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 5, 2014, relator Ricardo Lawson filed a pro se petition for writ of mandamus

complaining of the trial court’s failure to rule on his pro se motion for speedy trial pending in the

underlying criminal proceeding. However, counsel has been appointed to represent relator in the

criminal proceeding for which he is currently confined. A criminal defendant is not entitled to

hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick

v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not




1
 This proceeding arises out of Cause No. 2014CR0512, styled The State of Texas v. Ricardo Lawson, pending in the
144th Judicial District Court, Bexar County, Texas.
                                                                                   04-14-00326-CR


abuse its discretion by declining to rule on relator’s pro se motion filed in the pending criminal

matter. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

       Additionally, relator submitted an application for leave to file his petition for writ of

mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP.

P. 52. Therefore, relator’s request for leave to file is denied as moot.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-